
	

115 S1015 : National Suicide Hotline Improvement Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		115th CONGRESS1st Session
		S. 1015
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2017
			Referred to the Committee on Energy and Commerce, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		AN ACT
		To require the Federal Communications Commission to study the feasibility of designating a simple,
			 easy-to-remember dialing code to be used for a national suicide prevention
			 and mental health crisis hotline system.
	
	
 1.Short titleThis Act may be cited as the National Suicide Hotline Improvement Act of 2017. 2.DefinitionsIn this Act—
 (1)the term Commission means the Federal Communications Commission; (2)the term covered dialing code means a simple, easy-to-remember, 3-digit dialing code; and
 (3)the term N11 dialing code means an abbreviated dialing code consisting of 3 digits, of which— (A)the first digit may be any digit other than 1 or 0; and
 (B)each of the last 2 digits is 1. 3.Studies and reports (a)Primary study (1)In generalThe Commission, in coordination with the Assistant Secretary for Mental Health and Substance Use and the Secretary of Veterans Affairs, shall conduct a study that—
 (A)examines the feasibility of designating an N11 dialing code or other covered dialing code to be used for a national suicide prevention and mental health crisis hotline system; and
 (B)analyzes the effectiveness of the National Suicide Prevention Lifeline as of the date on which the study is initiated, including how well the lifeline is working to address the needs of veterans.
					(2)Requirements
 (A)CommissionIn conducting the study under paragraph (1), the Commission shall— (i)consider—
 (I)each of the N11 dialing codes, including the codes that are used for other purposes; and (II)other covered dialing codes;
 (ii)consult with the North American Numbering Council; and (iii)review the information provided by the Assistant Secretary for Mental Health and Substance Use and the Secretary of Veterans Affairs under subparagraphs (B) and (C), respectively, of this paragraph.
 (B)SAMHSA study and report to assist CommissionTo assist the Commission in conducting the study under paragraph (1), the Assistant Secretary for Mental Health and Substance Use shall analyze and, not later than 180 days after the date of enactment of this Act, report to the Commission on—
 (i)the potential impact of the designation of an N11 dialing code, or other covered dialing code, for a suicide prevention and mental health crisis hotline system on—
 (I)suicide prevention; (II)crisis services; and
 (III)other suicide prevention and mental health crisis hotlines, including— (aa)the National Suicide Prevention Lifeline; and
 (bb)the Veterans Crisis Line; and (ii)possible recommendations for improving the National Suicide Prevention Lifeline generally, which may include—
 (I)increased public education and awareness; and (II)improved infrastructure and operations.
 (C)VA study and report to assist CommissionTo assist the Commission in conducting the study under paragraph (1), the Secretary of Veterans Affairs shall study and, not later than 180 days after the date of enactment of this Act, report to the Commission on how well the National Suicide Prevention Lifeline and the Veterans Crisis Line, as in effect on the date on which the study is initiated, is working to address the needs of veterans.
					(b)Primary Commission report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the Assistant Secretary for Mental Health and Substance Use and the Secretary of Veterans Affairs, shall submit a report on the study conducted under subsection (a) that recommends whether a particular N11 dialing code or other covered dialing code should be used for a national suicide prevention and mental health crisis hotline system to—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (C)the Committee on Energy and Commerce of the House of Representatives. (2)Additional contentsIf the report submitted by the Commission under paragraph (1) recommends that a dialing code should be used, the report shall also—
 (A)outline the logistics of designating such a dialing code; (B)estimate the costs associated with designating such a dialing code, including—
 (i)the costs incurred by service providers, including— (I)translation changes in the network; and
 (II)cell site analysis and reprogramming by wireless carriers; and (ii)the costs incurred by States and localities;
 (C)provide recommendations for designating such a dialing code; (D)provide a cost-benefit analysis comparing the recommended dialing code with the National Suicide Prevention Lifeline, as in effect on the date on which the report is submitted; and
 (E)make other recommendations, as appropriate, for improving the National Suicide Prevention Lifeline generally, which may include—
 (i)increased public education and awareness; and (ii)improved infrastructure and operations.
						Passed the Senate November 7, 2017.Julie E. Adams,Secretary
